UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NICHIAS TURBAN, on behalf of himself and others                        :
similarly situated, et al.,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      19-CV-1138 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
BAR GIOCOSA CORP. and GIOVANNI TOGNOZZI, :                                     AND ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs bring this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq., and the New York State Labor Law (“NYLL”), N.Y. Lab. Law §§ 190 et seq.

and 650 et seq. On August 9, 2019, the parties stipulated to conditional certification of a FLSA

collective action and for approval of a collective action notice. ECF No. 32. The parties agree

on all points regarding the collective notice and opt-in consent form except whether such notice

should be disseminated by text message in addition to mailing.

        Upon review of the parties’ submissions, the collective action is hereby conditionally

CERTIFIED and the proposed notice and opt-in consent forms are hereby APPROVED. With

respect to the one issue in dispute, see ECF No. 32, at 2-5, the Court finds that text-message

notice is not appropriate in this case. Although the Court has approved such notice in the past,

see Mendez v. Sweet Sam’s Baking Co. LLC, 2019 U.S. Dist. LEXIS 87060, *3 (S.D.N.Y. May

23, 2019), it concludes, upon review of the parties’ submissions, that Plaintiffs have not

sufficiently demonstrated that turnover and relocation by potential members of the collective will
render mailed notice ineffective. See, e.g., Park v. FDM Grp. Inc., No. 16-CV-01520 (LTS)

(SN), 2019 WL 2205715, at *7 (S.D.N.Y. May 22, 2019).

       Accordingly, the Court hereby ORDERS as follows:

       1. The proposed collective action notice attached as Exhibit “A” to the parties’ joint

          letter dated August 9, 2019 (ECF No. 32), is hereby approved for mailing to potential

          plaintiffs. The parties shall amend the proposed notice to include a deadline certain

          — 60 days from the date of mailing — before the notices are mailed. See ECF No.

          32-1, at 3, 4, 7.

       2. The collective class of potential plaintiffs in this matter shall consist of all persons

          who were employed at Bar Pitti as service employees, other than service managers, at

          any time between February 6, 2016 and the present.

       3. Defendants shall provide Plaintiffs’ counsel with the names and last known addresses

          of all potential members of the collective no later than fourteen (14) days after the

          date of this Order. This information shall be supplied in paper form, and also

          digitally in one of the following formats: Microsoft Excel or Microsoft Word.

       4. Plaintiffs’ counsel shall mail the Court-Authorized Notice and the Consent to Join

          forms to all potential members of the collective no later than fourteen (14) days

          following Defendants’ disclosure of the names and last known addresses of the

          potential members of the collective. If notice to any potential opt-in plaintiff is

          returned as undeliverable, Plaintiffs’ counsel is permitted to mail the notice to such

          potential plaintiff again at any other address determined to be reasonable.




                                                 2
       5. All potential members of the collective must opt in by returning the executed form

           entitled “Consent to Join” form to the Clerk of Court no later than sixty (60) days

           following the date of mailing of the notice.

       6. The parties shall promptly confer and, no later than August 23, 2019, submit a letter

           motion proposing modifications, as needed, to the existing schedule in light of this

           Order and the opt-in period. See ECF No. 25.

       The Clerk of Court is directed to (1) file in this action all opt-in forms that are returned

after redacting the plaintiff’s personal information (address, telephone number, and email

address) and (2) mail to Plaintiffs’ counsel unredacted copies of all opt-in consent forms.

       SO ORDERED.

Dated: August 14, 2019                                __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                            United States District Judge




                                                  3
